WR-38,198-04
                                                                   COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                  Transmitted 9/28/2015 3:33:35 PM
                                                                    Accepted 9/29/2015 8:15:55 AM
                            TOF CRIMINAL APPEALS OF TEXAS                          ABEL A£°f^
                               IN AUSTIN, TEXAS
                                                                      RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                                                      9/29/2015
                                                                 ABEL ACOSTA, CLERK

EX PARTE JULIUS MURPHY,
                                                    WRIT NO. WR-38,198-04
             APPLICANT




                 MOTION FOR ADMISSION PRO HAC VICE


      COMES NOW, E. Desmond Hogan, Esq. ("Movant"), and moves for

admission to appear PRO HAC VICE in the captioned proceeding as counsel for

Applicant, Julius Murphy. I respectfully certify as follows:

      1.     Movant is an attorney and a member of the law firm of Hogan Lovells

US LLP, located at 555 Thirteenth Street NW, Washington, DC 20004, telephone

number (202) 637-5600, facsimile number (202) 637-5910, email address

desmond.hogan@hoganlovells.com.

      2.     Local counsel of record associated with Movant in this matter is Sarah

M. Cummings of Norton Rose Fulbright US LLP, Texas Bar No. 24094609, who

has offices at 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201, telephone

number (214) 855-8000, facsimile number (214) 855-8200, email address

sarah.cummings@nortonrosefulbright.com.        Local counsel has filed a motion

stating that E. Desmond Hogan is a reputable attorney and recommends that he be



                                                           ELECTRONIC
                                                               RECORD
granted permission to participate in the aforementioned proceeding before the

Court. See Attached Exh. "A."

      3.     Movant has not participated or sought to participate in Texas Courts

within the past two (2) years.

      4.     Movant presently is licensed in the following jurisdictions:

             •      District of Columbia (Active)
             •      Pennsylvania (Inactive)

      5.     Movant has been admitted to practice before each of the following

federal courts:


                    Supreme Court of the United States
                    United States Court of Appeals for the Fourth Circuit
                    United States Court of Appeals for the Seventh Circuit
                    United States Court of Appeals for the Ninth Circuit
                    United States Court of Appeals for the Eleventh Circuit
                    United States Court of Appeals for the District of Columbia
                    United States District Court for the District of Colorado
                    United States District Court for the District of Columbia
                    United States District Court for the Northern District of
                    Alabama
             •      United States District Court for the Northern District of Illinois

      6.     Movant is a member in good standing in each of the jurisdictions and

federal courts identified in the preceding paragraphs.

       7.    Movant has not been the subject of disciplinary action by the Bar or

courts of any jurisdiction in which he is licensed within the preceding five years.




                                          2-
      8.     Movant has not been denied admission to the courts of any State or to

any federal court within the preceding five years.

      9.     Movant is familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing the conduct of

members of the State Bar of Texas, and will at all times abide by and comply with

the same so long as such Texas proceeding is pending and said Movant has not

withdrawn as counsel therein.


      10.    Movant attaches as "Exhibit B" the Acknowledgment Letter from the

Board of Law Examiners of Texas. See Exh. "B."


      11.    Movant respectfully requests to be admitted to practice in the Texas

Court of Criminal Appeals, Austin, Texas for this cause.

      I, E. Desmond Hogan, do hereby swear or affirm under penalty of perjury

that I am the Movant in the above-styled matter, that I have read the foregoing

Motion and know the contents thereof, and the contents are true and correct to my

own knowledge and belief.

      SIGNED this U        day of September, 2015.




                                         -   j
                                           Respectfully submitted,




                                           E. Desmond Hogan
                                            pro hac vice application pending
                                           Hogan Lovells US LLP
                                           555 Thirteenth Street NW
                                           Washington, DC 20004
                                           Tel: 202.637.5600
                                           Fax: 202.637.5910
                                           desmond.hogan@hoganlovells.com

                                           Counselfor Julius Murphy

                        CERTIFICATE OF SERVICE


      I hereby certify that on this 1% day of September, 2015, I served via
Federal Express a true and correct copy of the foregoing pleading, with attached

exhibits, upon opposing counsel, Bowie County District Attorney, Jerry D.

Rochelle, and Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson David Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O.Box 12548
      Austin, Texas 78711



                                                  E. Desmond Hogan
                                      -4
EXHIBIT



  A
            IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                               IN AUSTIN, TEXAS




EX PARTE JULIUS MURPHY,
                                                   WRIT NO. WR-38,198-04
            APPLICANT




      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
                 REQUESTING ADMISSION PRO HAC VICE
          OF NONRESIDENT ATTORNEY E. DESMOND HOGAN


      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of E. Desmond Hogan

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.     The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that he be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 28th day of September, 2015.




                                        -1-
                                       Respectfully submitted,

                                         /s/ Sarah M. Cummims


                                       Sarah M. Cummings
                                       Norton Rose Fulbright US LLP
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, TX 75201-7932
                                       Tel: 214.855.8000
                                       Fax: 214.855.8200
                                       Texas Bar No.: 24094609
                                       Sarah.cummings@nortonrosefulbright.com

                                       Counselfor Julius Murphy



                        CERTIFICATE OF SERVICE


      I hereby certify that on this 28th day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:


      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      300 W. 15th Street
      Austin, Texas 78701



                                                 /s/Sarah M. Cummings
                                                  Sarah M. Cummings
                                        2-
EXHIBIT



  B
                                                 Board of Law Examiners
                                                  Appointedby (heSupremeCourtofTexas




                                       Non-Resident Acknowledgment Letter
                                               September 28,2015

 E. DESMOND HOGAN
 C/O HOGAN LOVELLS US LLP
 555 THIRTEENTH STREET NW
 WASHINGTON DC 20004-



Application Received: 09/28/15
Cause/Texas Court of Record: WR-38,198-04 TEXAS COURT OF CRIMINAL APPEALS

FROM: Angus Tilney, Licensure Analyst, 512-463-5409


This letteracknowledgesreceipt of your Application for Pro Hac Viceadmissionand servesas
your Proof of Payment of Fee.

Filing the Application for ProHacVice Admission andfee is the mandatory firststepin your
request forpermission to participate inproceedings ina Texas Court. Thenext step isto file a
sworn motion, in compliance withRuleXIXofthecurrent Rules GoverningAdmission to the
Bar of Texas, in the Texas Court in which you request to participate, which must be
accompanied bythisacknowledgment letter. The decision togrant ordeny yourapplication is
ultimately made by the Texas Court in which you request to participate.




    Mailing Address                                                                                   Street AfliTO
 Post OfficeBox 15486      TfkfhaocSii-tM-icsi     FuMrSU-JU-Moo      wcbSitc.wwwHttuuenn   20SWest 14th Street 5thFloor
Austin, Texas 78711-3486                                                                         Austin. Texas 78701